Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne D. Butts appeals the district court’s order characterizing his petition for a writ of execution as a petition for a writ of mandamus and denying relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Butts v. Comm’r of Soc. Sec. Admin., No. 2:13-cv-00069-MSD-TEM (E.D.Va. Mar. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.